Exhibit 10.3

 

 

THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO SOCKET COMMUNICATIONS, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

> > > > > > > Right to Purchase 250,000 Shares of Common Stock of Socket
> > > > > > > Communications, Inc. (subject to adjustment as provided herein)

COMMON STOCK PURCHASE WARRANT

No. 2002-1   Issue Date: October 3, 2002

SOCKET COMMUNICATIONS, INC., a corporation organized under the laws of the State
of Delaware (the "Company"), hereby certifies that, for value received, LAURUS
MASTER FUND, LTD., or its assigns (the "Holder"), is entitled, subject to the
terms set forth below, to purchase from the Company from and after the Issue
Date of this Warrant and at any time or from time to time before 5:00 p.m., New
York time, through five (5) years after such date (the "Expiration Date"), up to
250,000 fully paid and nonassessable shares of Common Stock (as hereinafter
defined), $.001 par value, of the Company, at the Purchase Price (as defined
below). The number and character of such shares of Common Stock and the Purchase
Price are subject to adjustment as provided herein.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a) The term "Company" shall include Socket Communications, Inc. and any
corporation which shall succeed or assume the obligations of Socket
Communications, Inc. hereunder.

(b) The term "Common Stock" includes (a) the Company's Common Stock, $.001 par
value, as authorized on the date of the Securities Purchase Agreement referred
to in Section 11 hereof, and (b) any other securities into which or for which
any of the securities described in (a) may be converted or exchanged pursuant to
a plan of recapitalization, reorganization, merger, sale of assets or otherwise.

(c) The term "Other Securities" refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.

(d) The term "Purchase Price" shall be 110% of Fixed Conversion Price, subject
to adjustment as set forth in Section 4 and Section 5 hereof.

1. Exercise of Warrant.

> 1.1. Shares Issuable upon Exercise. From and after the date hereof through and
> including the Expiration Date, the holder hereof shall be entitled to receive,
> upon exercise of this Warrant in whole in accordance with the terms of
> subsection 1.2 or upon exercise of this Warrant in part in accordance with
> subsection1.3, shares of Common Stock of the Company.
> 
> 1.2. Full Exercise. This Warrant may be exercised in full by the holder hereof
> by delivery of an original or fax copy of the form of subscription attached as
> Exhibit A hereto (the "Subscription Form") duly completed and executed by such
> Holder, to the Company at its principal office or at the office of its warrant
> agent (as provided hereinafter), accompanied by payment, in cash, by wire
> transfer, or by certified or official bank check payable to the order of the
> Company, in the amount obtained by multiplying the number of shares of Common
> Stock for which this Warrant is then exercisable by the Purchase Price then in
> effect.
> 
> 1.3. Partial Exercise. This Warrant may be exercised in part (but not for a
> fractional share) by surrender of this Warrant in the manner and at the place
> provided in subsection 1.2 except that the amount payable by the holder on
> such partial exercise shall be the amount obtained by multiplying (a) the
> number of shares of Common Stock designated by the holder in the Subscription
> Form by (b) the Purchase Price then in effect. On any such partial exercise,
> the Company, at its expense, will forthwith issue and deliver to or upon the
> order of the holder hereof a new Warrant in the same form, in the name of the
> holder hereof or as such holder (upon payment by such holder of any applicable
> transfer taxes and compliance with Section 7 hereof) may request, the number
> of shares of Common Stock for which such Warrant may still be exercised.

2. Delivery of Stock Certificates, etc. on Exercise. The Company agrees that the
shares of Common Stock purchased upon exercise of this Warrant shall be deemed
to be issued to the holder hereof as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
and payment made for such shares as aforesaid. As soon as practicable after the
exercise of this Warrant in full or in part, and in any event within 7 days
thereafter, the Company at its expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
the holder hereof, or as such holder (upon payment by such holder of any
applicable transfer taxes) may direct in compliance with applicable securities
laws, a certificate or certificates for the number of duly and validly issued,
fully paid and nonassessable shares of Common Stock (or Other Securities) to
which such holder shall be entitled on such exercise, plus, in lieu of any
fractional share to which such holder would otherwise be entitled, cash equal to
such fraction multiplied by the then fair market value of one full share,
together with any other stock or other securities and property (including cash,
where applicable) to which such holder is entitled upon such exercise pursuant
to Section 1 or otherwise.

3. Adjustment for Reorganization, Consolidation, Merger, etc.

> 3.1. Reorganization, Consolidation, Merger, etc. In case at any time or from
> time to time, the Company shall (a) effect a reorganization, or (b)
> consolidate with or merge into any other person, , proper and adequate
> provision shall be made by the Company whereby the holder of this Warrant, on
> the exercise hereof as provided in Section 1 at any time after the
> consummation of such reorganization, consolidation or merger, as the case may
> be, shall receive, in lieu of the Common Stock (or Other Securities) issuable
> on such exercise prior to such consummation or such effective date, the stock
> and other securities and property (including cash) to which such holder would
> have been entitled upon such consummation, as the case may be, if such holder
> had so exercised this Warrant, immediately prior thereto, all subject to
> further adjustment thereafter as provided in Section 4.
> 
> 3.2. Continuation of Terms. Upon any reorganization, consolidation or merger
> referred to in this Section 3, this Warrant shall continue in full force and
> effect and the terms hereof shall be applicable to the shares of stock and
> other securities and property receivable on the exercise of this Warrant after
> the consummation of such reorganization, consolidation or merger, as the case
> may be, and shall be binding upon the issuer of any such stock or other
> securities, whether or not such person shall have expressly assumed the terms
> of this Warrant as provided in Section 4.

4. Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of Common Stock into a
smaller number of shares of the Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by to the product obtained by multiplying the then Purchase Price by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such event and the denominator of which shall
be the number of shares of Common Stock outstanding immediately after such
event. The Purchase Price, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described herein in
this Section 4. The number of shares of Common Stock that the holder of this
Warrant shall thereafter, on the exercise hereof as provided in Section 1, be
entitled to receive shall be adjusted to a number determined by multiplying the
number of shares of Common Stock that were issuable upon exercise hereof
immediately prior to such event by a fraction of which (a) the numerator is the
Purchase Price that would otherwise (but for the provisions of this Section 4)
be in effect, and (b) the denominator is the Purchase Price (as adjusted
pursuant to this Section 4) in effect immediately after such event.

5. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the exercise of
the Warrant, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of the Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
number of shares of Common Stock (or Other Securities) outstanding or deemed to
be outstanding, and (b) the Purchase Price and the number of shares of Common
Stock to be received upon exercise of this Warrant, in effect immediately prior
to such adjustment or readjustment and as adjusted or readjusted as provided in
this Warrant. The Company will forthwith mail a copy of each such certificate to
the holder of the Warrant and any Warrant agent of the Company (appointed
pursuant to Section 13 hereof).

6. Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial
Statements. The Company will at all times reserve and keep available, solely for
issuance and delivery on the exercise of the Warrant, all shares of Common Stock
(or Other Securities) from time to time issuable on the exercise of the Warrant.
This Warrant entitles the holder hereof to receive copies of all financial and
other information distributed or required to be distributed to all holders of
the Company's Common Stock.

7. Assignment; Exchange of Warrant. Subject to compliance with applicable
Securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a "Transferor") with respect to any
or all of the Shares. On the surrender for exchange of this Warrant, with the
Transferor's endorsement in the form of Exhibit B attached hereto (the
"Transferor Endorsement Form") and together with evidence reasonably
satisfactory to the Company demonstrating compliance with applicable securities
laws and regulations, the Company at its expense (but with payment by the
Transferor of any applicable transfer taxes) will issue and deliver to or on the
order of the Transferor thereof a new Warrant in the same form, in the name of
the Transferor and/or the transferee(s) specified in such Transferor Endorsement
Form (each a "Transferee"), calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock called for on the face or faces
of the Warrant so surrendered by the Transferor.

8. No Rights as Shareholders. This Warrant does not entitle the holder hereof to
any voting rights or other rights as a shareholder of the Company prior to
exercise hereof.

9. Transferability; Compliance with Securities Laws.

> a. The holder is experienced in evaluating companies such as the Company, is
> able to fend for itself in transactions such as the one contemplated by this
> Warrant, has such knowledge and experience in financial and business matters
> that the holder is capable of evaluating the merits and risks of an investment
> in the Company, and has the ability to bear the economic risks of the
> investment.
> 
> b. The holder is acquiring this Warrant and upon exercise the shares of Common
> Stock for investment for such holder's own account and not with the view to,
> or for resale in connection with, any distribution thereof. The holder
> understands that this Warrant (and the Common Stock issuable upon exercise
> hereof) have not been registered under the Securities Act of 1933, as amended
> (the "Securities Act"), by reason of a specific exemption from the
> registration provisions of the Securities Act which depends upon, among other
> things, the bona fide nature of the investment intent as expressed herein. The
> holder does not have any contract, undertaking, agreement or arrangement with
> any person to sell, transfer or grant participation to any third person with
> respect to the Warrant (or any Common Stock issuable upon exercise hereof).
> The holder understands and acknowledges that the offering of the Warrant and
> the Common Stock will not be registered under the Securities Act on the ground
> that the sale provided for in this Agreement and the issuance of securities
> hereunder is exempt from the registration requirements of the Securities Act.
> 
> c. The holder acknowledges that the Warrant (and the Common Stock issuable
> upon exercise of this Warrant) must be held indefinitely unless subsequently
> registered under the Securities Act or an exemption from such registration is
> available. The Holder is aware of Rule 144 promulgated under the Securities
> Act which permits limited resale of securities purchased in a private
> placement subject to the satisfaction of certain conditions. In the absence of
> an effective registration statement covering the securities in question, the
> holder may sell, transfer, or otherwise dispose of the Warrant (and any Common
> Stock issued on exercise hereof) only in a manner consistent with the terms
> hereof and the holder's representations and warranties herein. In connection
> therewith, the holder acknowledges that the Company will make a notation on
> its stock books regarding the restrictions on transfer set forth in this
> Section 9 and will transfer securities on the books of the Company only to the
> extent not inconsistent therewith.
> 
> d. The holder has received and reviewed information about the Company and has
> had an opportunity to discuss the Company's business, management and financial
> affairs with its management and to review the Company's facilities. The holder
> understands that such discussions, as well as any written information issued
> by the Company, were intended to describe the aspects of the Company's
> business and prospects which the Company believes to be material, but were not
> necessarily a thorough or exhaustive description.
> 
> e. The holder acknowledges that he is an "accredited investor" as defined in
> Rule 501 of the Regulation D as promulgated by the Securities and Exchange
> Commission under the Securities Act and shall submit to the Company such
> further assurances of such status as may be reasonably requested by the
> Company. For state securities law purposes, the state of residence of the
> holder is that set forth on the signature page of this Warrant.
> 
> f. This Warrant may not be transferred or assigned in whole or in part without
> compliance with all applicable federal and state securities laws by the
> transferor and transferee (including the delivery of investment representation
> letters and legal opinions reasonably satisfactory to the Company, if
> requested by the Company). Subject to such restrictions, prior to the
> Expiration Time, this Warrant and all rights hereunder are transferable by the
> holder hereof, in whole or in part, at the office or agency of the Company
> referred to in Section 1 hereof. Any such transfer shall be made in person or
> by the holder's duly authorized attorney, upon surrender of this Warrant
> together with the Assignment Form attached hereto properly endorsed.
> 
> g. This Warrant may not be exercised except by an "accredited investor" as
> defined in Rule 501(a) under the Securities Act of 1933, as amended, who makes
> the representations and warranties to the Company as set forth on the notice
> of exercise attached hereto. Each certificate representing the Common Stock or
> other securities issued in respect of the Common Stock upon any stock split,
> stock dividend, recapitalization, merger, consolidation or similar event,
> shall be stamped or otherwise imprinted with a legend substantially in the
> following form (in addition to any legend required under applicable securities
> laws):
> 
> THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933, AS AMENDED, OR IF APPLICABLE, STATE SECURITIES
> LAWS. THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
> IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES
> ACT AND APPLICABLE STATE LAWS OR COMPLIANCE WITH AN APPLIABLE EXEMPTION
> THEREFROM, SUCH COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY
> AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
> REGISTRATION IS NOT REQUIRED

10. Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement or security reasonably satisfactory in form and amount
to the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

11. Registration Rights. The Holder of this Warrant has been granted certain
registration rights by the Company. These registration rights are set forth in a
Securities Purchase Agreement of even date herewith entered into by the Company
and Purchaser.

12. Maximum Exercise. The Holder shall not be entitled to exercise this Warrant,
as of any given date, as to any number of shares of Common Stock which would
exceed the difference between (i) the number of shares of Common Stock
beneficially owned by such Holder or issuable upon exercise of warrants held by
such Holder and (ii) 4.99% of the outstanding shares of Common Stock of the
Company as of such date. For the purposes of the proviso to the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder. The restriction described in this paragraph may be revoked
upon 75 days prior notice from the Holder to the Company, or upon an Event of
Default (as such term is defined in the Certificate of Designation of Series E
Preferred Stock of the Company).

13. Warrant Agent. The Company may, by written notice to the holder of the
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, assigning or
exchanging this Warrant pursuant to Section 7, and replacing this Warrant
pursuant to Section 10, or any of the foregoing, and thereafter any such
issuance, assignment, exchange or replacement, as the case may be, shall be made
at such office by such agent unless the Company subsequently revokes or alters
its prior notice.

14. Transfer on the Company's Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

15. Notices, etc. All notices and other communications from the Company to the
holder of this Warrant shall be mailed by first class registered or certified
mail, postage prepaid, at such address as may have been furnished to the Company
in writing by such holder or, until any such holder furnishes to the Company an
address, then to, and at the address of, the last holder of this Warrant who has
so furnished an address to the Company.

16. Voluntary Adjustment by the Company. The Company may, in its sole
discretion, at any time during the term of this Warrant reduce the then current
Exercise Price to any amount and for any period of time deemed appropriate by
the Board of Directors of the Company.

17. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be governed by and construed in accordance with the
laws of State of New York without regard to principles of conflicts of laws. Any
action brought concerning the transactions contemplated by this Warrant shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York; provided, however that the Holder may choose to waive
this provision and bring an action outside the state of New York. The
individuals executing this Warrant on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney's fees
and costs. In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Warrant.
The headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision. The Company acknowledges that legal
counsel participated in the preparation of this Warrant and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Warrant to favor any party against the other party.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant under seal as of the
date first written above.

SOCKET COMMUNICATIONS, INC. By: /s/ David W. Dunlap, Secretary and CFO

 

Acknowledged and Agreed:   LAURUS MASTER FUND, LTD.   By: /s/ David Grin,
Director



 

 

--------------------------------------------------------------------------------

Exhibit A

FORM OF SUBSCRIPTION
(To be signed only on exercise of Warrant)

TO: Socket Communications, Inc.

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase ________ shares of the Common
Stock covered by such Warrant.

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.

In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued upon exercise hereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, and for investment, and that the undersigned will not offer, sell
or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any state securities laws.

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

____________________
(Name)

____________________
(Address)

The undersigned represents that (a) he, she or it is an "accredited investor"
within the meaning of Rule 501(a) under the Securities Act of 1933, as amended,
and hereby ratifies and confirms as of the date hereof those representations and
warranties made by the undersigned in the securities purchase agreement entered
into by the undersigned at the time of the undersigned's purchase of the Warrant
from the Company and (b) the aforesaid shares of Common Stock are being acquired
for the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.

Dated: ______________   ____________________________________     (Signature must
conform to name of holder as specified on the face of the Warrant)        
____________________________________


(address)

 

--------------------------------------------------------------------------------

Exhibit B

FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Socket Communications, Inc. to which the within Warrant relates
specified under the headings "Percentage Transferred" and "Number Transferred,"
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Socket
Communications, Inc. with full power of substitution in the premises.

Transferees
Percentage Transferred
Number Transferred
                 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the Shares to be issued upon exercise hereof
are being acquired for investment and that the Assignee will not offer, sell or
otherwise dispose of this Warrant or any Shares to be issued upon exercise
hereof except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended, or any state securities laws. Further, the
Assignee shall, if requested by the Company, confirm in writing, in a form
satisfactory to the Company, that the Shares so purchased are being acquired for
investment and not with a view toward distribution or resale.

 

Dated: _______, _______   ____________________________________     (Signature
must conform to name of holder as specified on the face of the warrant) Signed
in the presence of:     _______________________________  
____________________________________
(Name)

(address)
    ____________________________________ ACCEPTED AND AGREED:  
(address)
[TRANSFEREE]     _______________________________    
(Name)
   

 

 

 

 

 

 

 